Case 0:19-cv-62426-AHS Document 59 Entered on FLSD Docket 05/29/2020 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 19-62426-CIV-SINGHAL

  BRIGIDA ELLIOTT,

         Plaintiff,

  v.

  BARBEQUE INTEGRATED, INC.,

       Defendant.
  _________________________________________/

                                           ORDER

         THIS CAUSE is before the Court on the Defendant’s Motion to Dismiss Plaintiff’s

  Amended Complaint in Part (“Motion to Dismiss”) (DE [31]), filed December 30, 2019.

  See also (Def. Memo. (DE [32]), filed Dec. 30, 2019). Plaintiff responded (“Response”)

  (DE [35]) and Defendant has submitted a reply memorandum (DE [37]). This Court heard

  very well-presented oral argument from counsel on March 23, 2020. The matter is ripe

  for review.

  I.     BACKGROUND

         Plaintiff Brigida Elliott (“Plaintiff”) claims she and others similarly-situated are

  wrongfully classified as exempt employees under the Fair Labor Standards Act (“FLSA”)

  and consequently have not been paid overtime. Plaintiff (and others) work as salaried

  Kitchen, Service, and Bar Managers (“Managers”) at Smokey Bones restaurants in the

  United States. Plaintiff’s Amended Complaint (DE [30]) alleges (1) violation of the FLSA

  for unpaid overtime (Count I); (2) willful and fraudulent filing of Managers’ information

  returns in violation of 26 U.S.C. § 7434 (Count II); (3) breach of contract and other
Case 0:19-cv-62426-AHS Document 59 Entered on FLSD Docket 05/29/2020 Page 2 of 8



  violations of Massachusetts common law (Count III); and (4) violation of Massachusetts

  General Law, Ch. 149, §§ 148 and 150 (the “Massachusetts Wage Act”) (Count IV), which

  requires that employers timely pay all wages earned by their employees.

         As her Count III, Plaintiff has alleged four sub-counts: (1) breach of contract; (2)

  quantum meruit/unjust enrichment; (3) fraud; and (4) aiding and abetting.              Plaintiff

  concedes her claim for aiding and abetting but insists her common law claims (sub-counts

  I, II, and III of Count III) have been sufficiently pled. Defendant has moved to dismiss

  Counts II and III for the following reasons: (1) Plaintiff has not and cannot allege facts that

  support the causes of action she attempts to plead; (2) Plaintiff cannot proceed on

  equitable theories where she has adequate remedies at law; and (3) Plaintiff cannot

  assert tort claims for the period 2013 to 2016 because such claims are barred by the

  applicable statute of limitations.

  II.    LEGAL STANDARD

         At the pleading stage, a complaint must contain “a short and plain statement of the

  claim showing the [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a). Although Rule 8(a)

  does not require “detailed factual allegations,” it does require “more than labels and

  conclusions . . . a formulaic recitation of the cause of action will not do.” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007). To survive a motion to dismiss, “factual allegations

  must be enough to raise a right to relief above the speculative level” and must be sufficient

  “to state a claim for relief that is plausible on its face.” Id. at 555. “A claim has facial

  plausibility when the plaintiff pleads factual content that allows the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

  Iqbal, 556 U.S. 662, 678 (2009).




                                                 2
Case 0:19-cv-62426-AHS Document 59 Entered on FLSD Docket 05/29/2020 Page 3 of 8



         In considering a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss, the

  court’s review is generally “limited to the four corners of the complaint.” Wilchombev v.

  TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009) (quoting St. George v. Pinellas

  Cty., 285 F.3d 1334, 1337 (11th Cir. 2002)). Courts must review the complaint in the light

  most favorable to the plaintiff, and it must generally accept the plaintiff’s well-pleaded

  facts as true. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Am. United Life Ins. Co.

  v. Martinez, 480 F.3d 1043, 1057 (11th Cir. 2007). However, pleadings that “are no more

  than conclusions are not entitled to the assumption of truth. While legal conclusions can

  provide the framework of a complaint, they must be supported by factual allegations.”

  Iqbal, 556 U.S. at 679.

  III.   DISCUSSION

         A. Count II: willful and fraudulent filing of Managers’ information returns in

            violation of 26 U.S.C. § 7434

         In Count II, Plaintiff alleges Defendant willfully filed a fraudulent information return

  due to Defendant’s intentional misclassification of Plaintiff as an exempt employee rather

  than as non-exempt employee eligible for overtime, in violation of 26 U.S.C. § 7434.

  Defendant argues that Plaintiff fails to state a claim under 26 U.S.C. § 7434, which

  provides: “[i]f any person willfully files a fraudulent information return with respect to

  payments purported to be made to any other person, such other person may bring a civil

  action for damages against the person so filing such return.” To state a claim under 26

  U.S.C. § 7434, a plaintiff must allege: (1) defendant issued an information return; (2) the

  information return was fraudulent; and (3) Defendant willfully issued such a fraudulent




                                                3
Case 0:19-cv-62426-AHS Document 59 Entered on FLSD Docket 05/29/2020 Page 4 of 8



  return. 26 U.S.C. § 7434; see also Leon v. Tapas & Tintos, Inc., 51 F. Supp. 3d 1290,

  1297–98 (S.D. Fla. 2014).

         With respect to the first element, the parties must concede that the W-2 forms are

  information returns. With respect to the second element, Plaintiff does not allege that

  Defendant’s reporting to the IRS deviated from the amount it paid Plaintiff, instead,

  Plaintiff argues Defendant reported an accurate amount that was less than what she

  believes she was owed. As such, the Court finds Defendant did not report a different

  amount to the IRS than it paid to Plaintiff. With respect to the third element, Plaintiff has

  failed to allege sufficient facts to conclude that either Defendant willfully or fraudulently

  issued false returns.   “Willfulness” in the context of 26 U.S.C. § 7434 “connotes a

  voluntary, intentional violation of a legal duty,” thus, a claim for tax fraud requires

  “intentional wrongdoing.” Switala v. Rosenstiel, 2017 WL 7792713, at *7 (S.D. Fla. Oct.

  3, 2017) (quoting Leon, 51 F. Supp. 3d at 1298). “Therefore, at the motion to dismiss

  stage, ‘the complaint must contain specific allegations supporting a plausible inference

  that [Defendant] willfully filed false information returns.’” Leon, 51 F. Supp. 3d 1298

  (citations omitted).

         B. Count III: breach of contract and other violations of Massachusetts

             common law

             1. Sub-Count I: Breach of Contract

         Defendant argues Plaintiff has not adequately alleged breach of contract because

  there are no allegations of the existence of a formal employment contract between the

  parties. Plaintiff contends she worked for the Defendant, Defendant paid Plaintiff a salary,

  and Defendant’s failure to pay Plaintiff at the regular hourly rate for hours worked in




                                               4
Case 0:19-cv-62426-AHS Document 59 Entered on FLSD Docket 05/29/2020 Page 5 of 8



  excess of forty hours a week constitutes a breach of contract. “In Massachusetts, ‘where

  an employer calls special attention to’ a personnel policy and an employee continues his

  at-will employment, that policy can ‘form the basis of an implied contract.’” Freitas v.

  Comcast Cable Communs. Mgmt. LLC, 2020 WL 1495884, at *5 (D. Mass. Mar. 27, 2020)

  (quoting Weber v. Cmty. Teamwork, Inc., 434 Mass. 761, 781 (Mass. 2001)). As such,

  Plaintiff correctly contends it is unnecessary to have a formal employment contract

  because an “at-will employment” encompasses an agreement under Massachusetts law;

  however, Plaintiff has to provide more than the existence of employment. “Courts often

  look to an employee’s affirmative actions, such as signing a handbook or clicking ‘I accept’

  on an online form, to conclude that the employee assented to the terms of an arbitration

  agreement under Massachusetts law.” Id. Plaintiff’s reliance on the position description

  is insufficient because Plaintiff has not alleged Defendant breached a contract which

  required Defendant to pay her more than her salary. See Vieira v. First Am. Title Ins. Co.,

  668 F. Supp. 2d 282, 288 (D. Mass. 2009) (“It is not enough to allege, in a conclusory

  fashion, that the facts demonstrate a breach of contract.”) (citation omitted).

            2. Sub-Count II: Quantum Meruit/Unjust Enrichment

         Plaintiff claims she has plausibly alleged that Defendant had a reasonable

  expectation to compensate Plaintiff for hours worked in excess of forty hours per week

  and Defendant’s failure to do so results in Defendant being unjustly enriched. Defendant

  disagrees that Plaintiff has stated sufficient facts to establish an equitable claim and

  argues Plaintiff cannot proceed when there is an adequate remedy at law. Mass. Eye &

  Ear Infirmary v. QLT Phototherapeutics, Inc., 412 F.3d 215, 233–34 (1st Cir. 2005) (noting

  that unjust enrichment serves only as an “equitable stopgap for occasional inadequacies




                                               5
Case 0:19-cv-62426-AHS Document 59 Entered on FLSD Docket 05/29/2020 Page 6 of 8



  in contractual remedies at law”). Plaintiff concedes that damages she seeks in this

  equitable relief claim are the same damages she seeks in Count I for violation of FLSA,

  however, Plaintiff contends she is permitted to seek the same damages because they are

  for two separate time periods.

             3. Sub-Count III: Fraud

         To prove fraud under Massachusetts law, a plaintiff must show that “the defendant

  ‘made a false representation of material fact with knowledge of its falsity for the purpose

  of inducing the plaintiff to act thereon, and that the plaintiff reasonably relied upon the

  representation as true and acted upon it to his damage.’” Int’l Floor Crafts, Inc. v. Dziemit,

  420 Fed. Appx. 6, 15 (1st Cir. 2011) (citing Taylor v. Am. Chemistry Council, 576 F.3d 16,

  31 (1st Cir. 2009)). Defendant argues Plaintiff has failed to state a claim for common law

  fraud because Plaintiff failed to file factual support for alleged fraudulent returns. Plaintiff

  disagrees and asserts that Defendant became aware of the misclassification in 2018 yet

  continued to improperly file returns for Plaintiff. Further, Plaintiff argues that at this stage

  of the proceeding, a party is entitled to raise a right to relief on a speculative level.

             4. Sub-Count IV: Aiding and Abetting

         Defendants argue Plaintiff fails to plead the basic elements of aiding and abetting.

  Plaintiff concedes this sub-count of Count III. The Court will, therefore, dismiss the claim

  for aiding and abetting with prejudice.

  IV.    ANALYSIS

         The Court need not reach the merits of sub-counts II or III of Plaintiff’s Count III

  claims because Defendant’s statute of limitations position is dispositive.          Affirmative

  defenses, such as a statute of limitations defense, may be raised in a motion to dismiss




                                                 6
Case 0:19-cv-62426-AHS Document 59 Entered on FLSD Docket 05/29/2020 Page 7 of 8



  an action for failure to state a claim. See LaChapelle v. Berkshire Life Ins. Co., 142 F.3d

  507, 509 (1st Cir. 1998). However, Federal Rule of Civil Procedure 12(b)(6) requires that

  “the grounds for dismissal must be clear on the face of the pleadings alone.” Aldahonda-

  Rivera v. Parke Davis & Co., 882 F.2d 590, 592 (1st Cir. 1989). Moreover, “review of the

  complaint, together with any other documents appropriately considered under Fed. R.

  Civ. P. 12(b)(6), must ‘leave no doubt’ that the plaintiff’s action is barred by the asserted

  defense.” Blackstone Realty LLC v. Fed. Deposit Ins. Corp., 244 F.3d 193, 197 (1st Cir.

  2001) (quoting LaChapelle, 142 F.3d at 508).

         Defendant argues Plaintiff’s tort claims are barred by the statute of limitations,

  because claims for common law fraud and unjust enrichment fall under a three-year

  statute of limitations under Massachusetts law. Plaintiff does not dispute the claims for

  common law fraud and unjust enrichment are untimely, instead, Plaintiff argues she

  should be permitted to proceed under the equitable tolling doctrine: the discovery rule.

  The discovery rule, “which operates to toll a limitations period until a prospective plaintiff

  learns or should have learned that he has been injured,” stalls the running of the

  limitations period in three circumstances: “[1] where a misrepresentation concerns a fact

  that was inherently unknowable to an injured party; [2] where a wrongdoer breached

  some duty of disclosure; or [3] where a wrongdoer concealed the cause of action through

  some affirmative act done to deceive.’” Patsos v. First Albany Corp., 433 Mass. 323, 328

  (2001). Under the “inherently unknowable” standard, the statute of limitations begins

  when the plaintiff knows or should know that she has suffered harm. Id.; see also Albrecht

  v. Clifford, 436 Mass. 706, 714–15 (2002). Defendant argues Plaintiff failed to allege a

  factual basis that her claims were unknowable to her at the time of the injury. This Court




                                                7
Case 0:19-cv-62426-AHS Document 59 Entered on FLSD Docket 05/29/2020 Page 8 of 8



  agrees. Furthermore, there is nothing “inherently unknowable” about the information

  returns, the salary paid, or the work performed.

         This Court finds the Amended Complaint (DE [30]) suffers from pleading

  deficiencies, which are amplified by the heightened pleading requirement of particularity

  necessary to state the claims. See Fed. R. Civ. P. 9(b). Moreover, this Court agrees with

  Defendant’s position that the tort claims are time-barred. See Mass. Gen. Laws ch. 260

  § 2A (stating three-year statute of limitations for tort actions). The Court will, therefore,

  dismiss the claims. Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Defendant’s Motion to Dismiss Plaintiff’s

  Amended Complaint in Part (DE [31]) is GRANTED. Plaintiff’s claims for willful and

  fraudulent filing of Managers’ information returns in violation of 26 U.S.C. § 7434 (Count

  II) and breach of contract and other violations of Massachusetts common law (Count III)

  are DISMISSED.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 29th day of

  May 2020.




  Copies furnished to counsel of record via CM/ECF




                                               8
